            Case 7:17-cv-00322-NSR Document 24 Filed 01/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
Alexander S. Grier IV,                           :
                                                 :
                                                 : Civil Action No.: 7:17-cv-00322-NSR
                      Plaintiff,                 :
       v.                                        :
                                                 :
Continental Finance Company, LLC,                :
                                                 :
                      Defendant.                 :
                                                 :


            NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                    DISMISSAL OF ACTION WITH PREJUDICE
                           PURSUANT TO RULE 41(a)


       Alexander S. Grier IV (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the
complaint and voluntarily dismisses this action, with prejudice, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(i).

Dated: January 31, 2020

                                                             Respectfully submitted,

                                                             By: /s/ Sergei Lemberg

                                                             Sergei Lemberg (SL 6331)
                                                             Lemberg Law, L.L.C.
                                                             43 Danbury Road, 3rd Floor
                                                             Wilton, CT 06897
                                                             Telephone: (203) 653-2250
                                                             Facsimile: (203) 653-3424
                                                             Attorneys for Plaintiffs
         Case 7:17-cv-00322-NSR Document 24 Filed 01/31/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, a true and correct copy of the foregoing Notice
of Withdrawal was served electronically by the U.S. District Court for the Southern District of
New York Electronic Document Filing System (ECF) and that the document is available on the
ECF system.

                                             By_/s/ Sergei Lemberg_________

                                                  Sergei Lemberg
